Citation Nr: 0625669	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  02-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of head 
trauma, to include headaches and a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1970 to June 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In June 2005 the Board remanded the issue for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2005 the Board reopened the veteran's claim for 
service connection for residuals of head trauma, to include 
headaches and a seizure disorder, and remanded the issue for 
a VA examination.  The Board recognized that the veteran 
still may have been incarcerated and instructed that in the 
event that an examination is not possible, the veteran's file 
should be forwarded to a neurological examiner for a nexus 
opinion.  In the July 2006 brief, the veteran's 
representative indicated that VA examination notice letters 
for the October 2005 and January 2006 VA examinations were 
sent to the wrong addresses.  The veteran did not report for 
either examination.  Nevertheless, the veteran's file was not 
forwarded to a neurological examiner for review as instructed 
by the Board remand.  The United States Court of Appeals for 
Veterans Claims has indicated that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand order.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 
168, 271 (1998).  Thus the case must be returned to the RO 
for the appropriate actions to be taken.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal and this case is being remanded, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), should be 
sent that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should seek confirmation 
regarding the veteran's current mailing 
address.  

2.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

3.  The RO should once again request that 
the veteran furnish the names and 
addresses of all health care providers -VA 
and non-VA- who have treated him for 
residuals of his head injury, to include 
headaches and a seizure disorder, since 
his separation from service.  With any 
needed signed releases, the RO should 
request copies of all records identified 
by him.  All records so received should be 
associated with the claims file.

4.  The RO should schedule the veteran for 
a neurological examination.  The veteran 
is to be provided notice of the 
examination at his current address and the 
RO should provide documentation in the 
claims folder that such notice has been 
sent.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth in detail all current 
symptoms, clinical findings, and diagnoses 
relating to residuals of the head injury 
sustained by the veteran in service, 
headaches and a seizure disorder in 
particular.  The examiner should be 
requested to provide an opinion as whether 
it is at least as likely as not that any 
current neurological manifestations are 
residuals of the veteran's in-service head 
injury.  The opinion should be supported 
by adequate rationale.  In the event that 
an examination cannot be completed, the RO 
should forward the file to a neurological 
examiner to obtain a nexus opinion between 
the veteran's current claimed disorder and 
service based on the available medical 
records, to the extent possible.

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



